NOT DESIGNATED FOR PUBLICATION

                                          Nos. 122,272
                                               122,273

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   RYAN AUSTIN COCHRAN,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Reno District Court; TIMOTHY J. CHAMBERS, judge. Opinion filed September 4,
2020. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., ATCHESON and BRUNS, JJ.


       PER CURIAM: Ryan Austin Cochran appeals the trial court's decision to revoke his
probation in two criminal cases: Nos. 17 CR 300 and 19 CR 74. We consolidated these
cases on appeal and granted Cochran's motion for summary disposition under Supreme
Court Rule 7.041A (2020 Kan. S. Ct. R. 47). The State did not respond to Cochran's
motion for summary disposition. We nevertheless affirm the trial court's ruling.


       In 17 CR 300 Cochran pleaded no contest to attempted robbery and received 24
months' probation with an underlying 30-month prison sentence and 12 months of
postrelease supervision. While on probation in that case, Cochran pleaded guilty in 19

                                                 1
CR 74 to criminal possession of a firearm and interference with law enforcement. There,
the trial court sentenced Cochran to 19 months in prison and 12 months' postrelease
supervision. The trial court, however, granted Cochran's request for a dispositional
departure and placed him on probation for 18 months.


       While on probation in both cases, and after serving multiple sanctions in 17 CR
300 for several previous probation violations, Cochran violated the terms of his
probation. In this regard, Cochran failed to report to community corrections as directed in
19 CR 74, leaving his whereabouts unknown. He also failed to notify his supervising
officer of his place of employment. At a later revocation hearing, Cochran stipulated to
those violations. The trial court imposed Cochran's underlying sentences but entered a
modification, requiring the sentences be served concurrently and adding that Cochran
was still required to serve his 12 months of postrelease supervision in 17 CR 300.


       On appeal, Cochran acknowledges that the trial court had the authority to revoke
his probation in both cases. Still, Cochran argues that the trial court's decision to impose
his underlying sentences rather than impose another sanction in 17 CR 300 and an initial
sanction in 19 CR 74 was unreasonable because he suffers from severe drug addiction.
We note that the trial court recognized Cochran suffered from drug addiction issues but
hold that its ultimate ruling was not an abuse of discretion.


       Once a probation violation has occurred, the trial court has the discretion to revoke
a defendant's probation. See State v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231
(2008). The trial court abuses its discretion if it bases its decision on legal or factual
errors or if no reasonable person would agree with its decision. State v. Ballou, 310 Kan.
591, 615, 448 P.3d 479 (2019). As the party asserting the trial court's decision was
unreasonable, Cochran bears the burden to show that no reasonable person would agree
with the trial court's decision. See State v. Rojas-Marceleno, 295 Kan. 525, 531, 285 P.3d
361 (2012).

                                               2
       Because his probation violations were committed in 2019, the procedure for
revoking Cochran's probation is governed by K.S.A. 2019 Supp. 22-3716. See State v.
Kurtz, 51 Kan. App. 2d 50, 56, 340 P.3d 509 (2014) (holding that the law in effect on the
date of the probation violation controls, "not the law that existed when the defendant
committed the underlying crime . . . , nor the law in effect when the probation hearing
occurred"); Under K.S.A. 2019 Supp. 22-3716(c)(1)(A)-(C), the trial court is generally
required to apply an intermediate sanction before it can revoke probation and order the
defendant to serve the sentence imposed. An exception exists where probation was
granted as a dispositional departure. See K.S.A. 2019 Supp. 22-3716(c)(7)(B).


       Before his probation was ultimately revoked in 17 CR 300, Cochran served 2-, 3-,
120-, and 180-day sanctions after committing several probation violations. Because he
had already served those intermediate sanctions, the trial court was authorized under
K.S.A. 2019 Supp. 22-3716(c)(1)(C) to revoke Cochran's probation in that case. But see
L. 2019, ch. 59, § 10 (eliminating the 120- and 180-day sanctions previously required
under K.S.A. 2018 Supp. 22-3716(c)(1)[E]). The trial court also acted within its
discretion in revoking Cochran's probation in 19 CR 74 because his probation was
granted as a dispositional departure. See K.S.A. 2019 Supp. 22-3716(c)(7)(B); State v.
Coleman, 311 Kan. 332, 337, 460 P.3d 828 (2020). Because Cochran's crime of
conviction was committed after July 1, 2017, the trial court was not required to impose
intermediate sanctions before revoking his probation.


       Additionally, and as noted by the trial court, Cochran's failure to report to
community corrections occurred directly after he was sentenced in 19 CR 74.
Specifically, Cochran received a generous departure sentence in 19 CR 74 but did not
bother to set up his probation after sentencing. And Cochran had a lengthy criminal
history and his underlying crimes involved allegations in which he "broke into an ex-


                                              3
girlfriend's house forcibly, by his own admission, stole property from her and threatened
her. And . . . was [later] . . . caught with a firearm with a criminal history score B."


       Under these facts, we find nothing unreasonable about the trial court's decision to
revoke Cochran's probation and impose his underlying sentences.


       Affirmed.




                                               4